Citation Nr: 1032130	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  09-11 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating higher than 20 percent for service-
connected chronic duodenal ulcer, with no evidence of ulcer 
crater activity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from April 1947 to April 1950, and 
August 1950 to April 1951.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

The Veteran requested a hearing, but withdrew that request in 
January 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

The Veteran is seeking a rating higher than 20 percent for his 
service-connected chronic duodenal ulcer, with no evidence of 
ulcer crater activity.  

A remand is necessary in order to determine the current level of 
severity of the Veteran's duodenal ulcer.  The United States 
Court of Appeals for Veterans Claims (Court) has held that when a 
Veteran alleges that his service-connected disability has 
worsened since he was previously examined, a new examination may 
be required to evaluate the current degree of impairment.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Veteran's 
representative asserted in an August 2010 statement that the 
Veteran's ulcer has increased in severity since his last VA 
examination in July 2008; therefore, the claim is remanded to 
afford the Veteran a VA examination.

Additionally, the Veteran has indicated that he receives Social 
Security benefits.  See August 2008 statement.  The Veteran's 
Social Security Disability records should be obtained and 
associated with the claims file.

Finally, if the Veteran is receiving treatment, any updated 
treatment records should be obtained.


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  First, obtain and associate with the 
claims file all Social Security Disability 
records.  

If no records can be located, a written 
statement to that effect must be 
associated with the claims folder.

2.  Next, obtain and associate with the 
claims file all updated treatment records.  

3.  After any updated records have been 
associated with the file, afford the 
Veteran a VA examination to determine the 
current severity of his chronic duodenal 
ulcer.  

Ask the examiner to discuss all findings 
in terms of 38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2009).  The pertinent rating 
criteria must be provided to the examiner.  

All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

All pertinent symptomatology and findings 
should be reported in detail.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the examination 
report.  

4.  The Veteran is hereby notified that it 
is his responsibility to report for the 
examinations scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  

5.  After all of the above actions have 
been completed and the Veteran has been 
given adequate time to respond, 
readjudicate his claim.  

If the claim remains denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period of 
time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case. 

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



